Title: Thomas Jefferson’s Notes on Newspaper Subscriptions, [ca. 23 August 1817]
From: Jefferson, Thomas
To: 


          
            
            
            ca. 23 Aug. 1817
          
          
            
              1817. 
              Jan. 25. remitted him 70.D. of which 10.D. was for his paper to May 1. 1817.
            
            
              
              June 19. sent him 5.D. to May 1. 18
            
          
          Duane.
          
          Natl Intelligr
          
            
              1813. 
              Oct. 17.
              pd to Oct. 31. 12.
            
            
              1817.
              
              pd by J.B. 21.D. to Oct. 31. 17
            
          
          
          Niles. Weekly register.
          1815. Mar. 22. pd to Sep. 16.
          1816. Sep. 7. pd to Sep. 1817.
          1817. Aug. 23. pd 5.D. to Sep. 18.
          
          Eldredge T. New Y. Sale report
          1816. Dec. 23. 5.D. advance
        